Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 are allowed because none of the prior art references of record teaches a jetting assembly for ejecting a print material, comprising a jetting assembly block, wherein the jetting assembly block defines a gas cavity that transitions into an expansion channel; and
a supply inlet for supplying a print material to the expansion channel and a nozzle
bore, wherein the expansion channel is separated from the nozzle bore at a supply inlet;
and an actuator that is positioned within the gas cavity and configured to expand a gas
within the gas cavity in the combination as claimed. 

Claims 11-21 are allowed because none of the prior art references of record teaches a method for ejecting a print material from a jetting assembly, comprising steps of firing an actuator that is positioned within a gas cavity and to heat a volume of a gas within the gas cavity; increasing the volume of the gas responsive to the firing of the actuator; applying a pressure to a print material within an expansion channel using the volume of the gas that is increasing, wherein the expansion channel in in fluid communication with a nozzle bore and a nozzle; and ejecting a drop of the print material from the nozzle responsive to the firing of the actuator.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853